DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 5 recites, line 1, the limitations “the reward” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.  
          Claim 13 recites, line 2, the limitations “the group” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.   
         
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. No.: 2009/0040054A1: hereinafter “Wang”).

          Consider claim 1:
                    Wang teaches a computer-implemented method for danger prediction (See Wang, e.g., “Systems and methods are disclosed to predict driving danger by capturing vehicle dynamic parameter, driver physiological data and driver behavior feature; applying a learning algorithm to the features; and predicting driving danger.” of Abstract, ¶ [0008]-¶ [0010], and Fig. 1 steps 10-30, Fig. 10), comprising: generating, by a hardware processor, fully-annotated simulated training data for a machine learning model responsive to receiving a set of computer-selected simulator-adjusting parameters (See Wang, e.g., “…one or more sequential supervised learning algorithms are used, including Hidden Markov Model, Conditional Random Field and Reinforcement Learning (20)…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions...” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Fig. 3 elements “Frame No.”, “Danger Level”, Fig. 10); training, by the hardware processor, the machine learning model using reinforcement learning on the fully-annotated simulated training data (See Wang, e.g., “…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions...” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10); measuring, by the hardware processor, an accuracy of the trained machine learning model relative to learning a discriminative function for a given task, the discriminative function predicting a given label for a given image from the fully-annotated simulated training data (See Wang, e.g., “…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions... An evaluation metric was used to measure the performance of the system against random guess. The intuitive idea of the metric is to measure how much a predicted accident really occur when the danger level is below a defined threshold. The higher the precision, the better the performance…” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10); adjusting, by the hardware processor, the computer-selected simulator-adjusting parameters and repeating said training and measuring steps responsive to the accuracy being below a threshold accuracy (See Wang, e.g., “…let the predicted danger time being where the computed danger value is below a threshold, and the threshold is selected in the way that the total predicted danger time would take .omega…The prediction precision can then be expressed as P ( t d ) = t p t r t p ##EQU00011##…” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], ¶ [0065]-¶ [0067], and Fig. 1 steps 10-30, Figs. 3-10); and predicting, by the hardware processor, a dangerous condition relative to a motor vehicle (See Wang, e.g., “…The intuitive idea of the metric is to measure how much a predicted accident really occur when the danger level is below a defined threshold. The higher the precision, the better the performance…” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10) and providing a warning to an entity regarding the dangerous condition by applying the trained machine learning model to actual unlabeled data for the motor vehicle (See Wang, e.g., “…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions... An evaluation metric was used to measure the performance of the system against random guess. The intuitive idea of the metric is to measure how much a predicted accident really occur when the danger level is below a defined threshold. The higher the precision, the better the performance…” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

         Consider claim 2:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches further comprising capturing the actual data using one or more vehicle mounted cameras vehicle (See Wang, e.g., “…the driver's head pose and face direction were recognized from multiple camera using 3D stereo matching or from single camera using template matching. In one head/eye tracking system, a single camera monitors driver's drowsiness level. To cope with different lighting condition, infrared LED is used for illumination…” of ¶ [0005], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 3:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein said adjusting step is skipped responsive to the accuracy being equal to or greater than a threshold accuracy (See Wang, e.g., “…The intuitive idea of the metric is to measure how much a predicted accident really occur when the danger level is below a defined threshold. The higher the precision, the better the performance…” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 4:
                    Wang teaches everything claimed as implemented above in the rejection of claim 3. In addition, Wang teaches wherein a reward is provided responsive to the accuracy being equal to or greater than the threshold accuracy (See Wang, e.g., “…To apply the RL in the system, a penalty (negative value) is given at the end of the crash sequences while a reward (positive value) given for safe sequences…” of ¶ [0045], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 5:
                    Wang teaches everything claimed as implemented above in the rejection of claim 3. In addition, Wang teaches wherein the reward quantifies an error value (See Wang, e.g., “…training sequences can be regarded as sparse trajectories in the feature space, the RL could propagates the penalty/reward in the feature space by trial-and-error interactions alone these trajectories, and thus the obtained value function has values in the entire feature space…” of ¶ [0045], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10), wherein the computer-selected simulator-adjusting parameters are adjusted responsive to a magnitude of the error signal (See Wang, e.g., “…the RL could propagates the penalty/reward in the feature space by trial-and-error interactions alone these trajectories…” of ¶ [0045], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 6:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein the parameters are scene parameters that define a probability distribution of a set of scenes (See Wang, e.g., “…a probability score of each feature vector being either of the two state is computed…” of ¶ [0042], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 7:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein said adjusting step comprising updating a probability distribution of the computer-selected simulator-adjusting parameters (See Wang, e.g., “…a probability score of each feature vector being either of the two state is computed…” of ¶ [0042], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 8:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein the simulator comprises a scene model implemented as a composition of various scene probability distributions in a graphical model (See Wang, e.g., “…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions... An evaluation metric was used to measure the performance of the system against random guess. The intuitive idea of the metric is to measure how much a predicted accident really occur when the danger level is below a defined threshold. The higher the precision, the better the performance…” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 9:
                    Wang teaches everything claimed as implemented above in the rejection of claim 8. In addition, Wang teaches wherein the graphical model comprises a vehicle path topology comprising a number of lanes, a number of objects in the scene, sidewalks, and landmarks (See Wang, e.g., “…features collected is the vehicle's dynamic parameters (F.sub.3), including speed, acceleration/deceleration, steering angle, lane position, etc. physical data from the vehicle. …” of ¶ [0027], ¶ [0042], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 10:
                    Wang teaches everything claimed as implemented above in the rejection of claim 8. In addition, Wang teaches wherein the graphical model indicates types of the various scene probability distributions (See Wang, e.g., “…a probability score of each feature vector being either of the two state is computed…” of ¶ [0042], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

         Consider claim 11:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein the fully-annotated simulated training data comprises a category for each of pixels comprised in a training image that is comprised in the fully-annotated simulated training data (See Wang, e.g., “…The Hidden Markov Model (HMM) based classifier has the ability to model both the generative patterns of any single hidden state and the temporal transition patterns across different states. HMM has been proved robust and accurate for many problems, such as Automatic Speech Recognition, image processing, communications, signal processing, finance, traffic modeling, etc…” of ¶ [0032], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 12:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein the fully-annotated simulated training data comprises traffic accident images (See Wang, e.g., “…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions... An evaluation metric was used to measure the performance of the system against random guess. The intuitive idea of the metric is to measure how much a predicted accident really occur when the danger level is below a defined threshold. The higher the precision, the better the performance…” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 13:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein the entity is the vehicle and the method further comprises controlling a feature of the vehicle selected from the group consisting of a vehicle speed, a vehicle braking, and vehicle steering, responsive to the dangerous condition being predicted (See Wang, e.g., “…features collected is the vehicle's dynamic parameters (F.sub.3), including speed, acceleration/deceleration, steering angle, lane position, etc. physical data from the vehicle. …” of ¶ [0027], ¶ [0042], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 14:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein a number of training epochs in each of a plurality of policy iterations corresponding to said generating, training, and measuring steps is defined as a respective one of the computer-selected simulator-adjusting parameters (See Wang, e.g., “…one or more sequential supervised learning algorithms are used, including Hidden Markov Model, Conditional Random Field and Reinforcement Learning (20)…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions...” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0066], and Fig. 1 steps 10-30, Fig. 3 elements “Frame No.”, “Danger Level”, Fig. 10).

         Consider claim 15:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches wherein a dataset size in each of a plurality of policy iterations corresponding to said generating, training, and measuring steps is defined as a respective one of the computer-selected simulator-adjusting parameters (See Wang, e.g., “…one or more sequential supervised learning algorithms are used, including Hidden Markov Model, Conditional Random Field and Reinforcement Learning (20)…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions...” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0066], and Fig. 1 steps 10-30, Fig. 3 elements “Frame No.”, “Danger Level”, Fig. 10).

          Consider claim 16:
                    Wang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Wang teaches further comprising selectively choosing between fine-tuning the computer-selected simulator-adjusting parameters and estimating the updated computer-selected simulator-adjusting parameters from the scratch using a random initialization (See Wang, e.g., “…one or more sequential supervised learning algorithms are used, including Hidden Markov Model, Conditional Random Field and Reinforcement Learning (20)…To evaluate the three algorithms, 14 participants test-drove a "STISIM" simulator. Each subject played 2-3 sessions...” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0066], and Fig. 1 steps 10-30, Fig. 3 elements “Frame No.”, “Danger Level”, Fig. 10).

         Consider claim 17:
                   Claim 17 is analyzed, and thus rejected with respect to the reasons, analysis, as implemented in the rejection of claim 1.

         Consider claim 18:
                    Wang teaches everything claimed as implemented above in the rejection of claim 17. In addition, Wang teaches wherein said adjusting step is skipped responsive to the accuracy being equal to or greater than a threshold accuracy (See Wang, e.g., “…The intuitive idea of the metric is to measure how much a predicted accident really occur when the danger level is below a defined threshold. The higher the precision, the better the performance…” of ¶ [0022]-¶ [0024], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 19:
                    Wang teaches everything claimed as implemented above in the rejection of claim 18. In addition, Wang teaches wherein a reward is provided responsive to the accuracy being equal to or greater than the threshold accuracy (See Wang, e.g., “…To apply the RL in the system, a penalty (negative value) is given at the end of the crash sequences while a reward (positive value) given for safe sequences…” of ¶ [0045], ¶ [0060]-¶ [0062], and Fig. 1 steps 10-30, Figs. 3-10).

          Consider claim 20:
                   Claim 20 is analyzed, and thus rejected with respect to the reasons, analysis, as implemented in the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Lee et al. (US Pat. No.: 10,643,320 B2) teaches “Systems and method for generating photorealistic images include training a generative adversarial network (GAN) model by jointly learning a first generator, a first discriminator, and a set of predictors through an iterative process of optimizing a minimax objective. The first discriminator learns to determine a synthetic-to-real image from a real image. The first generator learns to generate the synthetic-to-real image from a synthetic image such that the first discriminator determines the synthetic-to-real image is real. The set of predictors learn to predict at least one of a semantic segmentation labeled data and a privileged information from the synthetic-to-real image based on at least one of a known semantic segmentation labeled data and a known privileged information corresponding to the synthetic image. Once trained, the GAN model may generate one or more photorealistic images using the trained GAN model.”

         Hotson et al. (US Pub. No.: 2019/0080206 A) teaches “The present invention extends to methods, systems, and computer program products for refining synthetic data with a Generative Adversarial Network (GAN) using auxiliary inputs. Refined synthetic data can be rendered more realistically than the original synthetic data. Refined synthetic data also retains annotation metadata and labeling metadata used for training of machine learning models. GANs can be extended to use auxiliary channels as inputs to a refiner network to provide hints about increasing the realism of synthetic data. Refinement of synthetic data enhances the use of synthetic data for additional applications.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BABAR SARWAR/Primary Examiner, Art Unit 3667